          Case 2:16-cv-06287-PD Document 179 Filed 03/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JILL STEIN, et al.,                              :
                       Plaintiffs,               :
            v.                                   :     Civ. No. 16-6287
                                                 :
KATHY BOOCKVAR,                                  :
in her official capacity as Secretary of the     :
Commonwealth of Pennsylvania, et al.,            :
                       Defendants.               :
                                                 :

                                               ORDER

       AND NOW, this 12th day of March, 2020, upon consideration of Defendants’ unopposed

request (Doc. No. 178) for a three-day extension is GRANTED. The Parties shall submit briefs,

as described in my previous Order (Doc. No. 171), no later than Monday, March 16, 2020 at

5:00 p.m.


                                                          AND IT IS SO ORDERED.

                                                          /s/ Paul S. Diamond
                                                          _________________________
                                                          Paul S. Diamond, J.
